ACCEPTED
                                                                06-15-00022-CR
                                                     SIXTH COURT OF APPEALS
                                                           TEXARKANA, TEXAS
                                                            6/8/2015 1:40:16 PM
                                                               DEBBIE AUTREY
                                                                         CLERK

        No. 06-15-00022-CR
              IN THE
                                               FILED IN
                                        6th COURT OF APPEALS
  SIXTH COURT OF APPEALS                  TEXARKANA, TEXAS
         at TEXARKANA                   6/8/2015 1:40:16 PM
                                            DEBBIE AUTREY
 _____________________________                  Clerk

     SONYA KAY HARGETT,
             Appellant,
                 v.
        STATE OF TEXAS,
             Appellee.
 _____________________________
Appealed from the 71st District Court
    for Harrison County, Texas




                                         Jason D. Cassel
                          Texas State Bar No. 24006970
                                      jdc@emafirm.com
                             ALBRITTON LAW FIRM
                                          P.O. Box 2649
                                Longview, Texas 75606
                             Telephone (903) 757-8449
                              Facsimile (903) 758-7397

                       ATTORNEY FOR APPELLANT
                                Sonya Kay Hargett
                  CERTIFICATE OF COMPLIANCE

      1.    This brief complies with the type-volume limitation of FED. R. APP. P.
            9. 4(i)(3) because this brief contains 1585 words, excluding the parts
            of the brief exempted by FED. R. APP. P. 9. 4(i)(1); and

      2.    This brief complies with the typeface requirements of FED. R. APP. P.
            9.4(e) and the type style requirements of FED. R. APP. P. 9.4(e)
            because this brief has been prepared in a proportionally spaced
            typeface using Microsoft® Word 2010 version 14.0.7 in 14 point
            Times New Roman.


                                            _____________________
                                            Jason D. Cassel
                                            Attorney for Defendant-Appellant
                                            June 8, 2015



                        CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing
Certificate of Compliance has been forwarded to the Harrison County District
Attorney’s Office on this 8th day of June, 2015.



                                            _____________________
                                            Jason D. Cassel
                                            Attorney for Defendant-Appellant
                                            June 8, 2015




                                        1